UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013 – September 30, 2014 Item 1: Reports to Shareholders Annual Report | September 30, 2014 Vanguard PRIMECAP Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 26 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangement. 29 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended September 30, 2014 Total Returns Vanguard PRIMECAP Fund Investor Shares 24.72% Admiral™ Shares 24.85 S&P 500 Index 19.73 Multi-Cap Growth Funds Average 14.86 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2013, Through September 30, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $87.83 $104.16 $0.836 $3.770 Admiral Shares 91.15 108.08 0.983 3.909 1 Chairman’s Letter Dear Shareholder, Vanguard PRIMECAP Fund registered superior results over the fiscal year as its advisor capitalized on the strongest sectors of the stock market while generally avoiding less productive areas. The fund returned almost 25% for the 12 months ended September 30, 2014, well ahead of both its benchmark, the Standard & Poor’s 500 Index (nearly 20%), and the average return of its multi-capitalization growth peers (nearly 15%). This strong performance precedes a pair of milestones: November marks the 30th anniversary of both the PRIMECAP Fund and Theo A. Kolokotrones’s tenure as the fund’s co-manager. PRIMECAP Management Company is distinguished by its experience, knowledge, and talent––traits Mr. Kolokotrones also embodies. In dynamic, competitive investment markets, three decades of success is a major accomplishment. We’re grateful for our longstanding relationship with PRIMECAP Management and Mr. Kolokotrones. I’m pleased to congratulate them on their achievements. If you hold fund shares in a taxable account, you may wish to review the table of after-tax returns, based on the highest federal income tax bracket, that appears later in this report. 2 Despite patchiness of late, stocks posted solid returns The broad U.S. stock market managed a robust return of nearly 18% for the 12 months ended September 30, despite stumbling in two of the final three months. Generally strong corporate profits and progress in the U.S. economy carried the markets through most of the year. High stock valuations, international tensions, the unsettled global economy, and a gradual shift in the Federal Reserve’s accommodative policies weighed on more recent results. Over the period’s final months, the performance gap between U.S. stocks and their international counterparts widened amid tensions in the Middle East and Ukraine, China’s slower growth, and Europe’s slumping economy. International stocks returned about 5%. Emerging markets and the developed markets of Europe and the Pacific region all recorded single-digit returns. Although they met some resistance, bonds bounced back strongly Bond returns, which were surprisingly robust through most of the fiscal year, also met resistance late in the period. Still, the broad U.S. taxable bond market returned 3.96%, a significant recovery from its negative outcome a year ago. Since January, the Fed has pared back its bond-buying program, with the aim of ending it in October. Until recently, interest rates did not rise as analysts had predicted. The yield of the 10-year U.S. Treasury note Market Barometer Average Annual Total Returns Periods Ended September 30, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 19.01% 23.23% 15.90% Russell 2000 Index (Small-caps) 3.93 21.26 14.29 Russell 3000 Index (Broad U.S. market) 17.76 23.08 15.78 FTSE All-World ex US Index (International) 5.11 12.12 6.31 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.96% 2.43% 4.12% Barclays Municipal Bond Index (Broad tax-exempt market) 7.93 4.56 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.66% 1.61% 1.96% 3 ended September at 2.48%, down from 2.63% a year earlier. (Bond prices and yields move in opposite directions.) Municipal bonds, which returned 7.93%, benefited from the broad market rally and a limited supply of new issues. Following this advance for U.S. taxable and tax-exempt bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –0.81% after sinking in September. Money market funds and savings accounts posted negligible returns as the Fed kept its target for short-term interest rates to 0%–0.25%. Technology and health care sectors powered the fund’s strong result There’s no secret to the PRIMECAP Fund’s success. Through extensive research, the advisor seeks out underrated growth companies, applies a strict filter, and invests with long-term focus. PRIMECAP’s contrarian approach typically results in a portfolio that bears little resemblance to its benchmark index. This divergence sometimes leads to stretches of underperformance. This was the case in fiscal years 2010 and 2012, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.45% 0.36% 1.34% The fund expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2014, the fund’s expense ratios were 0.44% for Investor Shares and 0.35% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Multi-Cap Growth Funds. 4 when PRIMECAP’s annual returns fell short of either one or both of its comparative standards. Patience and persistence are crucial to the process, as PRIMECAP’s portfolio is characterized by its low turnover and long-term holdings. Over time, shareholders have been rewarded for staying with the fund. PRIMECAP’s outcome has historically hinged on the information technology and health care sectors, and fiscal year 2014 was no exception. Technology and health care stocks accounted for more than 60% of the fund’s assets on average during the period. This heavy exposure proved especially favorable as the two sectors powered the stock market and mostly overshadowed even the double-digit returns recorded by other sectors. Together, they were responsible for nearly 18 percentage points of PRIMECAP’s return. The advisor’s selection among IT stocks further lifted performance: PRIMECAP’s holdings returned nearly 32%, compared with almost 29% for the technology stocks in the benchmark index. Most of the strength came from internet, software, IT services, and semiconductor firms as demand and accessibility increased in the United States and abroad. The advisor’s choices weren’t quite as successful in the health care sector. PRIMECAP’s stocks returned about 25%, compared with about 28% for those in Total Returns Ten Years Ended September 30, 2014 Average Annual Return PRIMECAP Fund Investor Shares 10.56% S&P 500 Index 8.11 Multi-Cap Growth Funds Average 8.01 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 the benchmark, but the fund’s outsized commitment to the sector was still a boon to return. Investors anticipated an increase in health care spending to coincide with the aging population and the expanded number of insured under the Affordable Care Act. The bulk of returns came from pharmaceutical and biotechnology companies, which benefited from mergers and acquisitions, new drug development, and overseas opportunities along with the larger trends lifting the industry. Health care and medical equipment firms excelled as well. PRIMECAP’s industrial stocks, which increased about 36% over the period, also significantly boosted the fund’s performance. Almost all the strength came from select airline stocks, where mergers and acquisitions resulted in pricing advantages and higher profits. Additionally, lower fuel costs helped airlines along with air freight firms, another area of strength for the fund’s industrial holdings. The remaining sectors made up only about 20% of the fund’s assets on average. Favorable sector exposure and above-average stock selection in consumer discretionary and financials provided a bit of a lift and outweighed subpar choices in energy and materials. For more about the advisor’s strategy and the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. PRIMECAP’s latest upswing boosted ten-year performance As I mentioned earlier, PRIMECAP Management directs the fund through a long-term lens. It is willing to endure market volatility and stand behind out-of-favor companies when it believes the future is promising. Along with the broader stock market, the fund was hurt during the financial crisis, but its investment strategy and philosophy have ultimately proven successful. For the ten years ended September 30, 2014, the fund posted an average annual return of 10.56%. It surpassed both its benchmark index and the average annual return of its peer funds by more than 2 percentage points. PRIMECAP Management deserves credit for this enviable record, and it is helped by Vanguard’s low costs, which ensure that shareholders retain more of the fund’s returns. High costs don’t equal strong fund performance The adage “you get what you pay for” doesn’t apply to mutual funds. In fact, the reverse is true: Research suggests that higher costs are consistent with weaker returns. (See, for example, Shopping for Alpha: You Get What You Don’t Pay For at vanguard.com/research.) Shouldn’t paying the highest fees allow you to purchase the services of the greatest talents and therefore get the best returns? As it turns out, the 6 data don’t support that argument. The explanation is simple: Every dollar paid for management fees is a dollar less earning potential return. Keeping expenses down can help narrow the gap between what the markets return and what investors actually earn. That’s why Vanguard always seeks to minimize costs. Indexing, of course, is the purest form of low-cost investing. And we negotiate low fees for our actively managed funds, which are run by world-class advisors. It’s a strategy that reflects decades of experience and research, boiled down to one tenet: The less you pay, the more you earn. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 10, 2014 7 Advisor’s Report For the fiscal year ended September 30, 2014, Vanguard PRIMECAP Fund returned 24.72% for Investor Shares and 24.85% for Admiral Shares. These results exceeded both the 19.73% return of the fund’s benchmark, the unmanaged Standard & Poor’s 500 Index, and the 14.86% average return of its multi-capitalization growth fund peers. Favorable stock selection in the industrial and information technology sectors, as well as overweight positions in health care and information technology, accounted for most of the fund’s outperformance. The investment environment Over the past 12 months, U.S. equities continued to appreciate, and the S&P 500 Index reached a new high during the third calendar quarter. Small-capitalization stocks, as measured by the Russell 2000 Index, began to significantly underperform large-caps beginning in mid-March. After a rocky start to the year, driven in part by unusually cold weather, the U.S. economy rebounded. Real gross domestic product (GDP) grew by 4.6% in the second calendar quarter after declining 2.1% during the first. The unemployment rate fell to 5.9% at the end of September, the lowest level since July 2008. The improving U.S. economic outlook stood in stark contrast to the deteriorating outlook in Europe, where the European Central Bank introduced new stimulus measures, including an asset purchase program. The U.S. dollar appreciated against most foreign currencies, and commodity prices fell. The Federal Reserve continued to tighten monetary policy by reducing its monthly asset purchases. The program is expected to end after the Fed’s October meeting. The central bank expects to maintain the current 0%–0.25% target federal funds rate for a considerable time after the asset purchase program ends. On the geopolitical front, the United States and a number of other countries began conducting air strikes against the militant group ISIS, or Islamic State. After annexing Crimea earlier in the year, Russia continued its support of pro-Russian rebel groups in Eastern Ukraine. In response, the European Union and the United States imposed economic sanctions on Russia, resulting in a devaluation of the ruble and a slowdown in exports to Russia from countries such as Germany. Toward the end of the fiscal year, outbreaks of the Ebola virus in several African countries were increasingly a cause for concern as the first cases of the illness appeared in the United States and Europe. Outlook for U.S. equities We are less optimistic on the outlook for U.S. equities than we have been in recent years. We do, however, continue to believe that many individual stocks are attractively valued and that stocks represent a more inviting investment than bonds at current prices. As of September 30, the S&P 500 was trading at approximately 14.8 times 2015 consensus estimated earnings per share of $133. This is a reasonable valuation by historical standards, though the index appears more expensive on a 8 price-to-sales multiple basis because profit margins are near all-time highs. Calendar 2015 consensus estimates assume 4.2% sales-per-share growth and 11.7% earnings-per-share growth, which may prove difficult to achieve. Portfolio update and outlook The portfolio remains significantly over- weight in health care and information technology. As of September 30, these sectors accounted for 63% of the fund’s stocks (compared with 34% for the S&P 500), including nine of its ten largest holdings. Favorable sector allocations and stock selection contributed significantly to the fund’s success. Overweight positions in information technology and health care, the best performers over the period, benefited relative results, as did underweight positions in energy, consumer discretionary, consumer staples, telecommunication services, financials, utilities, and materials. Positive stock selection in industrials and information technology was partially offset by unfavorable choices in health care and energy. In industrials, Southwest Airlines (+134%), FedEx (+42%), and Alaska Air Group (+41%) accounted for most of the outperformance. In information technology, Micron (+96%), Hewlett-Packard (+72%), Microsoft (+43%), Google (+34%), and Adobe Systems (+33%) were the largest contributors. These gains were partially offset by relatively poor stock picks in health care—including GlaxoSmithKline (–4%), Boston Scientific (+1%), and Roche (+13%)—and in energy, notably Transocean (–24%) and Noble Energy (+3%). Health care We believe that favorable global demo- graphic trends and innovation will create opportunities for health care companies to increase revenues faster than overall economic growth for the foreseeable future. Aging populations in developed countries and China should lead to greater consumption of health care products and services. At the same time, rising disposable incomes and household wealth in developing countries should lead to higher use by people of all ages. The health care industry’s considerable investment in research and development over the years is driving the rise of new and more effective therapies for many diseases, such as cancer, diabetes, and Alzheimer’s. The precipitous decline in the cost of genetic DNA sequencing is allowing researchers to identify unknown diseases and rapidly develop therapies that improve the standard of care. Increasingly, drugs based on a better understanding of diseases’ underlying genetic causes are providing higher cure rates with fewer side effects than conventional treatments. Technology We continue to believe that many of the fund’s information technology holdings are attractively valued. The sector’s price-to-earnings multiple relative to that of the 9 broader S&P 500 Index is near a multi-decade low, and tech companies are far better capitalized than those in other sectors. Many of the fund’s IT holdings have considerable percentages of their market capitalization in net cash on their balance sheets. Already at reasonable multiples, their valuations are even more attractive when these net cash balances are considered. The pace of change in the sector is rapid and can be disruptive, but we believe that many “old technology” companies are evolving their offerings to remain relevant. A fundamental shift from client-server to internet-based or “cloud” architectures is allowing users to rent software applications and computing resources and consume them as services over the internet. This model is more flexible than the traditional one of purchasing perpetual licenses to software applications and running these applications on locally deployed servers. We believe that many of the fund’s old technology holdings, such as Microsoft, Adobe Systems, and Hewlett-Packard, are successfully adapting to the cloud era. Conclusion We remain committed to our investment philosophy, which is to invest in attractively priced individual stocks for the long term. This “bottom-up” approach often results in portfolios that bear little resemblance to market indexes; therefore, our results often deviate substantially. Furthermore, our long-term investment horizon results in low portfolio turnover, which creates the possibility for extended periods of underperformance when the stocks in our portfolio fall out of favor. We nonetheless believe that this approach can generate superior results for investors over the long term. PRIMECAP Management Company October 10, 2014 10 PRIMECAP Fund Fund Profile As of September 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.45% 0.36% 30-Day SEC Yield 1.15% 1.24% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 127 502 3,768 Median Market Cap $62.5B $75.5B $51.1B Price/Earnings Ratio 20.6x 19.1x 20.5x Price/Book Ratio 3.6x 2.7x 2.6x Return on Equity 20.1% 19.1% 17.8% Earnings Growth Rate 15.8% 15.2% 15.2% Dividend Yield 1.6% 2.0% 1.9% Foreign Holdings 10.3% 0.0% 0.0% Turnover Rate 11% — — Short-Term Reserves 3.8% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.1% 11.7% 12.5% Consumer Staples 0.5 9.5 8.3 Energy 4.2 9.7 9.1 Financials 5.7 16.3 17.4 Health Care 31.2 13.9 13.5 Industrials 15.5 10.3 11.2 Information Technology 32.3 19.7 19.0 Materials 2.5 3.5 3.8 Telecommunication Services 0.0 2.4 2.2 Utilities 0.0 3.0 3.0 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.88 0.90 Beta 0.97 0.93 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Idec Inc. Biotechnology 7.5% Amgen Inc. Biotechnology 5.1 Eli Lilly & Co. Pharmaceuticals 4.3 FedEx Corp. Air Freight & Logistics 4.1 Microsoft Corp. Systems Software 4.1 Roche Holding AG Pharmaceuticals 3.9 Google Inc. Internet Software & Services 3.7 Texas Instruments Inc. Semiconductors 3.7 Adobe Systems Inc. Application Software 3.6 Novartis AG Pharmaceuticals 2.7 Top Ten 42.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2014, the expense ratios were 0.44% for Investor Shares and 0.35% for Admiral Shares. 11 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2004, Through September 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment PRIMECAP Fund
